Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered May 24, 1993, convicting defendant, after a jury trial, of assault in the first degree and criminal possession of a weapon in the second and third degrees, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, 6 to 12 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s unpreserved challenge to the court’s charge to the jury concerning the deliberative process is not exempt from preservation requirements (see, People v Thomas, 50 NY2d 467, 471-474) and we decline to review it in the interest of justice. Were we to review this claim, we would find that the charge, when read as a whole (see, People v Coleman, 70 NY2d 817, 819), conveyed the appropriate standards concerning the requirement of a unanimous verdict. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Andrias and Saxe, JJ.